Oliver, Chief Judge:
This protest has been limited to two items. One is item 9177, described as “Christmas corsage with pin” on the invoice with entry 967960. The other is item 25960X, described as “Santa with pin ‘Merry Xmas’ on feet” on the invoice with entry 966939. Both of the items in question were assessed with duty at the rate of 55 per centum ad valorem under paragraph 1527 (a) (2) of the Tariff Act of 1930, as modified, as jewelry.
When the case was called for trial, counsel for the respective parties entered into a stipulation concerning the merchandise covered by both items in controversy.
With respect to the item hereinabove identified on the invoice with entry 967960, the parties have agreed that “this item is an article that is not commercially or commonly known as jewelry; and that it is in fact an article that is in chief value of artificial or ornamental flowers, grains, grasses, or leaves, stems, or parts thereof, and fruits; and it is not in chief value of beads, bugles, bullions, lame, metal threads, rayon, or other synthetic textile, spangle, tinsel, or yarns, or feathers, or natural grasses, stems, or other flowers.” (R. 2-3.) The stipulated facts bring the merchandise covered by this item under the specific provision therefor in paragraph 1518(a) of the Tariff Act of 1930, as modified, carrying a dutiable rate of 35 per centum ad valorem, as claimed by plaintiff, and we so hold.
With respect to the item hereinabove identified on the invoice with entry 966939, the parties have agreed that the merchandise covered thereby consists of “Christmas articles, and not commonly or commercially known as jewelry,” that the value thereof is “greater than twenty cents per dozen pieces, and that they are in fact articles that are in chief value of paper.” (R. 4.) On the stipulated facts, we hold the merchandise covered by this item to be dutiable at the rate of 17% per centum ad valorem under paragraph 1413 of the Tariff Act of 1930, as modified, as manufactures of paper, not specially provided for, as claimed by plaintiff.
To the extent indicated, the protest is sustained, and judgment will be rendered accordingly.